
	

113 HR 5700 IH: To designate the community based outpatient clinic of the Department of Veterans Affairs located at 310 Home Boulevard in Galesburg, Illinois, as the “Lane A. Evans VA Community Based Outpatient Clinic”.
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5700
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mrs. Bustos (for herself, Ms. Schakowsky, Mr. Shimkus, Mr. Quigley, Mr. Lipinski, Mr. Rush, Ms. Duckworth, Mr. Rodney Davis of Illinois, Mr. Enyart, Mr. Foster, Mr. Gutiérrez, Ms. Kelly of Illinois, Mr. Kinzinger of Illinois, Mr. Danny K. Davis of Illinois, Mr. Schock, Mr. Schneider, Mr. Hultgren, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To designate the community based outpatient clinic of the Department of Veterans Affairs located at
			 310 Home Boulevard in Galesburg, Illinois, as the Lane A. Evans VA Community Based Outpatient Clinic.
	
	
		1.Lane A. Evans VA Community Based Outpatient Clinic
			(a)DesignationThe community based outpatient clinic of the Department of Veterans Affairs located at 310 Home
			 Boulevard in Galesburg, Illinois, shall be known and designated as the Lane A. Evans VA Community Based Outpatient Clinic.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the community based outpatient clinic referred to in subsection (a) shall
			 be deemed to be a reference to the Lane A. Evans VA Community Based Outpatient Clinic.
			
